Citation Nr: 0434089	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  04-15 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to restoration of a 60 percent disability rating 
for service-connected total left knee replacement, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

M. Siegel, Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision rendered by the North 
Little Rock, Arkansas, Regional Office (the RO) of the 
Department of Veterans Affairs (VA).

Procedural history

The veteran served on active duty from June 1944 to February 
1946.

In an April 2003 rating decision, the RO, in pertinent part, 
assigned a temporary total (100 percent) rating for the 
veteran's service-connected total left knee replacement for a 
period that began on July 17, 2002, and, pursuant to that 
rating decision, was to end on August 31, 2003; beginning on 
September 1, 2003, a 30 percent rating for that disability 
became effective.  Prior to July 17, 2002, the veteran's left 
knee disability had been rated as 60 percent disabling, a 
rating that had been in effect since December 23, 1997.  The 
veteran indicated timely disagreement with that 30 percent 
rating, requesting that the 60 percent rating be restored 
and, after being issued a statement of the case (SOC), 
perfected his appeal with the submission of a substantive 
appeal (VA Form 9) in April 2004.

A motion to advance this case on the docket due to the 
veteran's advancing age was granted by the Board in December 
2004.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 
20.900(c) (2003).

A personal hearing was held before the Board, sitting at the 
RO, in November 2004.  A transcript of that hearing is 
associated with the veteran's claims file.

Issues not on appeal

In a February 2004 rating decision, the RO denied a claim of 
entitlement to service connection for a back disorder.  In an 
August 2004 rating decision, the RO again denied a claim of 
entitlement to service connection for a back disorder, and a 
claim of entitlement to service connection for a right knee 
disability.  The veteran has not indicated disagreement with 
those decisions, and those claims have not been developed for 
appellate consideration.  See 38 C.F.R. § 20.200 (2003) (an 
appeal consists of a timely filed notice of disagreement in 
writing and, after an SOC has been furnished, a timely filed 
substantive appeal).

In a September 2004 rating decision, the RO denied a claim of 
entitlement to a total rating based on unemployability due to 
service-connected disabilities (TDIU).  The veteran indicated 
disagreement with that decision later in September 2004, and 
was issued an SOC in December 2004.  While he furnished 
testimony as to that issue at his November 2004 personal 
hearing, the transcript of that hearing cannot constitute a 
substantive appeal, in that the hearing was held prior to the 
issuance of the SOC.  See 38 C.F.R. § 20.202 (2003).  That 
issue is accordingly not before the Board at this time.  See 
38 C.F.R. § 20.200 (2003).


FINDINGS OF FACT

1.  In April 2003, the RO reduced the rating assigned for the 
veteran's total left knee replacement to 30 percent; prior to 
the assignment of a temporary 100 percent rating, this 
disability had been rated as 60 percent disabling.

2.  The April 2003 rating decision, wherein the RO reduced 
the 60 percent rating assigned for the veteran's total left 
knee replacement to 30 percent, was made without adherence to 
applicable adjudication standards as reflected in the 
applicable law and regulations and is void ab initio.


CONCLUSION OF LAW

The criteria for restoration of a 60 percent disability 
rating for total left knee replacement are met.  38 C.F.R. § 
3.105(e) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (the VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), the former statutory requirement that claims be well 
grounded was eliminated.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA sets forth an enhanced duty on the part of 
VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted; see 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

In the instant case, while the veteran has been furnished 
with the implementing regulations of the VCAA (in the 
supplemental statement of the case issued in March 2004) and 
with notice of his and VA's obligations under the VCAA with 
regard to the potential for an increased rating for a total 
left knee replacement, he has not been furnished with the 
appropriate information with regard to a claim for 
restoration of a prior disability evaluation.  The lack of 
VCAA information, however, is not prejudicial to the veteran 
in this instance because, as indicated below, the Board's 
decision herein constitutes a total grant of the benefits 
sought.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also, e.g., Baker v. West, 11 Vet. App. 163, 169 (1998); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994); and Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992). 

Analysis

The applicable legal standard, as summarized in Sorakubo v. 
Principi, 16 Vet. App. 120 (2002), requires that in a case 
such as the veteran's the RO must establish that a rating 
reduction is warranted by a preponderance of the evidence . 
See Brown v. Brown, 5 Vet. App. 413, 421 (1993).  See also 
Kitchens v. Brown, 7 Vet. App. 320, 325 (1995), holding that 
when an RO reduces a veteran's disability rating without 
observing the applicable VA regulations, the reduction is 
void ab initio.  In Brown, the United States Court of Appeals 
for Veterans Claims (the Court) specifically held that VA 
regulations that pertain to rating reductions must be 
complied with regardless of whether the rating has been in 
effect for at least five years as required under 38 C.F.R. 
§ 3.344(c).  

The regulations governing the procedures by which VA may 
reduce a reduction in VA compensation stipulate that a rating 
proposing the reduction or discontinuance of compensation 
payments is to be prepared, setting forth all material facts 
and reasons.  The beneficiary is to be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefor, and will be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  If additional evidence is not received within that 
period, final rating action will be taken and the award will 
be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 C.F.R. 
§ 3.105(e) (2004).  In addition, in the advanced written 
notice concerning proposed actions, the beneficiary will be 
informed that he or she will have an opportunity for a pre-
determination hearing, to be conducted by VA personnel who 
did not participate in the proposed adverse action.  If a 
pre-determination hearing is timely requested, benefit 
payments shall be continued at the previously established 
level pending a final determination concerning the proposed 
action.  38 C.F.R. § 3.105(i) (2004).  

In this case, the RO failed to follow the procedures set 
forth in its own regulations as to the reduction in rating 
from 60 percent (prior to July 17, 2002) to 30 percent 
(effective as of September 1, 2003), as determined by the RO 
in its April 2003 rating decision.  The veteran was notified 
of that decision in June 2003, but was not advised as to the 
procedures by which he could challenge the proposed rating 
reduction; he was not advised, for example, that he had 60 
days within which he could submit additional evidence, nor 
was he advised that he could request a pre-determination 
hearing.  

As noted above, where VA has failed to follow its own 
regulations and renders a decision premised on that failure, 
the decision is void ab initio.  See Sorakubo, 16 Vet. App. 
at 124; Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 (1992).  
Accordingly, the Board must conclude that the April 2003 
rating decision was not in accordance with law and must be 
set aside.  In so concluding, the Board notes that, where a 
rating decision was made without observance of law, a remand 
for compliance with that law would normally be an adequate 
remedy; however, in a rating reduction case the erroneous 
reduction must be vacated and the prior rating restored.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

That is the proper remedy in this case.  The RO's failure to 
follow the procedures set forth in VA regulations as to the 
method by which disability ratings are reduced requires the 
Board to void the RO's April 2003 rating decision and grant 
the veteran's request for restoration of the 60 percent 
disability evaluation that had previously been in effect for 
his service-connected total left knee replacement.


ORDER

Restoration of a 60 percent evaluation for total left knee 
replacement is granted, subject to the regulations governing 
the payment of monetary awards.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



